 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD HEUER,                                        No. 2:19-CV-1328-JAM-DMC
12                          Plaintiff,
13               v.                                        ORDER
14    BUTTE COUNTY, et al.,
15                          Defendants.
16

17                     Plaintiff, who is proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for leave to

19   proceed in forma pauperis (ECF No. 2). Plaintiff has submitted the affidavit required by 28

20   U.S.C. § 1915(a) showing that plaintiff is unable to prepay fees and costs or give security

21   therefor.

22                     Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to

23   proceed in forma pauperis (ECF No. 2) is granted and this matter is referred back to the assigned

24   District Judge.

25   Dated: July 23, 2019
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          1
